Citation Nr: 0825168	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-34 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision from the Department 
of Veterans' Affairs (VA) No. Little Rock, Arkansas Regional 
Office (RO).

The veteran testified at a December 2007 Travel Board hearing 
before the undersigned Veterans Law Judge and a copy of that 
testimony has been made a part of the claims file.


FINDING OF FACT

The veteran did not incur additional disability from a left 
knee injury as the result of carelessness, negligence, lack 
of proper skill or error in judgment on the part of VA health 
care providers.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for a left knee injury due to VA medical treatment have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2006 that fully addressed 
all notice elements, including the elements of a claim under 
38 U.S.C.A. § 1151, and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  As well, as there is no indication 
that any failure on the part of VA to provide additional 
notice of assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The RO has obtained VA treatment records, Social Security 
Administration records, and afforded the veteran a VA 
examination.  The veteran has submitted private medical 
records, and testified during the Travel Board hearing before 
the undersigned Veterans Law Judge.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for 1151 Compensation

The veteran claims that he injured his knee as a result of 
negligent hospital care received at the Little Rock, Arkansas 
VA Medical Center (VAMC).

Compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability or death were service- connected where the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability was either (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.  It is noted that effective October 1, 
1997, 38 U.S.C.A. § 1151 was amended by the United States 
Congress. See § 422(a) of PL 104-204.  The purpose of the 
amendment was, in effect, to overrule the United States 
Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 
(1994), which held that no showing of negligence was 
necessary for recovery under § 1151.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  

Under 38 C.F.R. § 3.361, in order to determine if a veteran 
has an additional disability, VA compares the veteran's 
condition immediately before the beginning of the hospital 
care or medical or surgical treatment upon which the claim is 
based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability; and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2).

Here, it is found that the veteran did incur a fall while 
being treated at the Little Rock, Arkansas VAMC.  The 
question then becomes whether he was disabled as a result.  
The VAMC records indicate that the veteran was being treated 
in the Emergency Department for pain radiating in the left 
hip in August 2005.  The records indicate that he sustained a 
fall from his bed and that immediately following the fall 
"no bruise, abrasion or apparent injury [was] noted."  It 
was noted that the veteran's medication had no relation to 
the fall and that he was in severe pain and simply turned 
right off the side of the bed.  After the fall, the veteran 
was reported to complain of not being able to move his left 
leg.  A neurological assessment was noted to be unchanged 
from before the fall and he was diagnosed as having left hip 
pain, most likely of muscular etiology.

Thereafter, the veteran claims to have visited a private 
hospital the day after the fall and to have been treated for 
a left knee injury at that time.  However, it is not clear 
that these records have been made a part of the claims file 
although there are private medical records dating from August 
2005 which indicate that the veteran complained of left leg 
pain and was diagnosed with a back disability which was 
productive of radiculopathy thereby explaining the leg pain.

The veteran's VA treatment records indicate that he 
complained of left knee pain in September 2005.  The veteran 
told the examiner that he had injured his knee in a fall and 
the examiner indicated that the veteran had recent trauma in 
making an assessment that the veteran was suffering from the 
resulting knee pain.  The veteran's knees were examined later 
that same month and were found to have normal range of 
motion, no sign of acute inflammation with no effusion and 
intact ligaments.

In December 2005, the veteran complained of left knee pain 
that was noted to be "radiating distally down the ant tibia 
and supra-patellar."  The veteran was told to ice the knee 
and continue with physical therapy but was not diagnosed with 
any left knee disability other than merely pain.

Finally, the veteran underwent a VA examination of his left 
knee in June 2006.  The examiner reviewed the claims file and 
noted the history of a fall while being treated for a back 
disability.  The veteran's x-rays indicated normal bony 
architecture and normal alignment without any sign of injury 
or problems.  The examiner did note one "osteophyte coming 
superiorly of the anterior surface of the patella, which 
could represent a posttraumatic contusion related to the 
described injury."  Upon physical examination, the veteran's 
left knee was not noted to have any disability and he was 
diagnosed as having a "history of contusion left knee with 
major problem being left sided sciatic, which has been 
ongoing."  The examiner elaborated that "in my opinion, 
this patients problem prior to and after the injury has been 
mainly left-sided sciatica due to his pinch nerve in his low 
back and this has been the cause of his weakness, 
instability, numbness, and pain."  The examiner continued by 
stating that the veteran may have suffered a contusion at the 
time of the fall that may have slightly aggravated his 
symptoms of radiculopathy.  The examiner also stated that 
while the x-rays did show an abnormality that could have been 
related to the described knee injury, the veteran's left knee 
was "completely negative from a clinical standpoint and in 
my opinion, he has no injury to the knee of any clinical 
import."  More importantly, the examiner specifically noted 
that he was unable to assign any carelessness, negligence or 
lack of proper skill, judgment or similar incidence of fault 
on the part of the department in causing these conditions.

As the veteran has not been diagnosed with a left knee 
disability resulting from the fall, no additional disability 
has been found to be productive of the fall incurred at the 
VAMC.  The veteran has complained of left knee pain which has 
not been linked to a diagnosis related to a fall injury but 
rather has been linked to the radiculopathy from his back 
disability which preceded the injury and was in fact the 
reason for his seeking treatment at the VAMC in the first 
place.  In addition, no significant aggravation of the 
veteran's radiculopathy has been found as a result of the 
fall as similar complaints of leg pain preceded the fall.  
Without evidence of an additional disability, no claim can be 
granted.  

And, in so far as the veteran's back disability and 
radiculopathy may have been aggravated as a result of the 
fall, it is not shown that the fall was a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical treatment.  Rather, the VA treatment 
notes indicate that the veteran fell off of his bed as a 
result of his own doing.

In the absence of competent evidence which demonstrates 
additional disability resulting from a left knee injury as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, the Board 
concludes that compensation under 38 U.S.C.A. § 1151 for 
additional disability relating to a left knee injury incurred 
during an August 2005 fall at a VAMC is not warranted.  
Accordingly, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation under 38 U.S.C. 1151 for a left knee injury is 
denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


